 



Exhibit 10(ca)
POINCIANA PARKWAY REGULATORY AGREEMENT
by and between
OSCEOLA COUNTY, FLORIDA
and
AVATAR PROPERTIES INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page 

         
ARTICLE I
INCORPORATION OF RECITALS, DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.01.    INCORPORATION OF RECITALS
    3  
SECTION 1.02.    DEFINITIONS
    3  
SECTION 1.03.    INTERPRETATION
    6  
SECTION 1.04.    SECTION HEADINGS
    6  
 
        ARTICLE II
REPRESENTATIONS        
 
       
SECTION 2.01.    REPRESENTATIONS OF OSCEOLA COUNTY
    7  
SECTION 2.02.    REPRESENTATIONS OF THE OWNER
    7  
 
        ARTICLE III
POINCIANA PARKWAY        
 
       
SECTION 3.01.    GENERAL
    8  
SECTION 3.02.    OWNERSHIP
    9  
SECTION 3.03.    OSCEOLA PROJECT AREA
    9  
SECTION 3.04.    POINCIANA TOLL ROAD
    9  
SECTION 3.05.    POLK PROJECT AREA
    9  
SECTION 3.06.    FUNDING OF COSTS OF ACQUISITION AND CONSTRUCTION
    9  
SECTION 3.07.    TOLLS
    10  
SECTION 3.08.    RESTRICTIONS REGARDING CONSTRUCTION OF ADDITIONAL CROSSINGS
OVER REEDY CREEK
    11  
SECTION 3.09.    ACCESS MANAGEMENT
    11  
 
        ARTICLE IV
PLANNING, DESIGN AND CONSTRUCTION        
 
       
SECTION 4.01.    DESIGN CRITERIA
    11  
SECTION 4.02.    ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA PARKWAY
    11  
SECTION 4.03.    COMPLETION DATE
    12  
SECTION 4.04.    INSURANCE
    12  
SECTION 4.05.    FORCE MAJEURE
    14  
 
        ARTICLE V
DEFAULTS AND REMEDIES        
 
       
SECTION 5.01.    OWNER’S DEFAULT
    15  

(i)



--------------------------------------------------------------------------------



 



         
SECTION 5.02.    OSCEOLA COUNTY’S REMEDIES
    15  
SECTION 5.03.    COUNTY’S DEFAULT
    15  
SECTION 5.04.    OWNER’S REMEDIES
    15  
SECTION 5.05.    AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES
    16  
 
        ARTICLE VI
GENERAL PROVISIONS        
 
       
SECTION 6.01.    INTERLOCAL AGREEMENT PROVISIONS
    16  
SECTION 6.02.    TRAFFIC SAFETY, EMERGENCY AND ENFORCEMENT SERVICES
    16  
SECTION 6.03.    REIMBURSEMENT BY OWNER OF CERTAIN COSTS INCURRED BY OSCEOLA
COUNTY
    16  
SECTION 6.04.    TERM OF AGREEMENT
    17  
SECTION 6.05.    NO ADDITIONAL RIGHTS CONFERRED; NO CONCESSION
    17  
SECTION 6.06.    INDEMNIFICATION
    17  
SECTION 6.07.    ENTIRE AGREEMENT
    17  
SECTION 6.08.    AMENDMENTS AND WAIVERS
    17  
SECTION 6.09.    NOTICES
    17  
SECTION 6.10.    COOPERATION
    18  
SECTION 6.11.    ASSIGNMENT
    18  
SECTION 6.12.    BINDING EFFECT
    19  
SECTION 6.13.    SEVERABILITY
    19  
SECTION 6.14.    EXECUTION IN COUNTERPARTS
    19  
SECTION 6.15.    APPLICABLE LAW
    19  
SECTION 6.16.    JURISDICTION AND VENUE
    19  
SECTION 6.17.    DISPUTE RESOLUTION
    19  
SECTION 6.18.    WAIVER OF JURY TRIAL
    20  
 
       
APPENDIX A       POINCIANA PARKWAY
       
APPENDIX B       DESIGN CRITERIA
       
APPENDIX C       ACCESS MANAGEMENT PLAN
       
APPENDIX D       OPERATIONS AND MAINTENANCE STANDARDS
       

(ii)



--------------------------------------------------------------------------------



 



Exhibit 10(ca)
POINCIANA PARKWAY REGULATORY AGREEMENT
(OSCEOLA COUNTY)
          THIS POINCIANA PARKWAY REGULATORY AGREEMENT is made and entered into
as of December 15, 2006, by and between OSCEOLA COUNTY, a political subdivision
and charter county of the State of Florida (“Osceola County”) and AVATAR
PROPERTIES INC., a Florida corporation and/or its successors and assigns
(collectively, the “Owner”).
RECITALS:
          A. Except as otherwise specified herein, capitalized terms used herein
shall have the meanings ascribed thereto in Section 1.02 hereof.
          B. Poinciana Parkway, as depicted on Appendix A attached hereto,
consists of the Osceola Project Area, the Poinciana Toll Road and the Polk
Project Area and has been adopted as part of the Osceola County Comprehensive
Plan, Polk County Comprehensive Plan, Orlando Metropolitan Planning Organization
Long Range Transportation Plan and Transportation Improvement Element, and the
Lakeland/Winter Haven Urbanized Area Metropolitan Planning Organization 2010
Long Range Transportation Study Cost Feasible Element.
          C. Osceola County lacks present or available capital improvement
funding to construct the Osceola Project Area and the Poinciana Toll Road and/or
acquire the necessary right-of-way absent some level of initial private
investment or funding.
          D. The Owner is the developer of multiple developments located in both
Osceola County and Polk County, including the Poinciana Development and other
local properties, further development of which may be hindered by lack of an
efficient transportation ingress/egress route to areas north and northwest of
the Poinciana Parkway corridor.
          E. The development and operation of the Poinciana Parkway will serve
the public interest, because, among other things:
               (1) it will create an additional hurricane evacuation route and
increase access for public safety and emergency vehicles and enhance the overall
development potential of property located not only along the Poinciana Parkway
corridor, but throughout Osceola County and Polk County, thus increasing the ad
valorem tax base and benefiting the citizens of Osceola County and Polk County.
               (2) it will ease the flow of vehicular traffic within Osceola
County and Polk County and provide more direct access from the Poinciana
Development to U.S. 17-92 than is currently available and will provide a more
convenient and quicker access to Interstate 4 and the Western Beltway, thereby
providing the citizens of Osceola County and Polk County (particularly the
residents of the Poinciana Development), tourists and other temporary visitors
to Osceola County and Polk County a direct connection to the Orlando-area
beltway.

1



--------------------------------------------------------------------------------



 



               (3) it will provide employment opportunities, promote development
and have a significant positive effect on the general economy of Osceola County
and Polk County and will serve a valid public purpose of Osceola County and Polk
County.
          F. In furtherance of the construction and completion of the Poinciana
Parkway, the Owner has successfully acquired certain of the Poinciana Parkway
Permits and Mitigation Sites and certain specific property necessary for the
rights-of-way for the Poinciana Parkway through private transactions and will
continue to pursue acquisition of those remaining properties and any remaining
regulatory approvals necessary for project completion.
          G. The acquisition of the Poinciana Parkway Permits, the Mitigation
Sites as well as the Acquired Parcels, the completion of the Mitigation Work,
the acquisition of the remaining rights-of-way parcels necessary for completion
of Poinciana Parkway pursuant to the Property Acquisition Agreement and the
financing and construction of Poinciana Parkway and the execution of this
Agreement by Osceola County and the execution of the Polk County Regulatory
Agreement by Polk County shall implement the governmental purposes of Osceola
County and Polk County and contribute to the health, safety and welfare of the
citizens, landowners and taxpayers of Osceola County and Polk County.
          H. Osceola County has reviewed and approved the Design Criteria
developed by the Owner for Poinciana Parkway and are currently reviewing the
ninety percent (90%) construction documents developed in accordance with the
approved Design Criteria, which upon receipt and resolution of any comments from
Osceola County, will constitute one hundred percent (100%) construction
documents.
          I. All costs associated with the acquisition and construction of the
Poinciana Toll Road will be provided for by the Owner and will not be funded
from any public source.
          J. Osceola County and the Owner desire to enter into this Agreement to
memorialize Osceola County’s approval of the acquisition, construction,
ownership and operation of the Poinciana Toll Road by the Owner as a private
toll road subject only to the provisions of this Agreement and the applicable
provisions of law.
          NOW THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other valuable consideration, receipt and
adequacy of which is hereby acknowledged, the parties mutually undertake,
promise and agree for themselves, their successors and assigns as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
INCORPORATION OF RECITALS, DEFINITIONS AND INTERPRETATION
          SECTION 1.01. INCORPORATION OF RECITALS. The above recitals are true
and correct and are incorporated into and made a part hereof.
          SECTION 1.02. DEFINITIONS. As used in this Agreement, the following
terms shall have the following meanings unless the context hereof otherwise
requires:
          “Access Management Plan” means the access management plan for
Poinciana Parkway involving access to the Osceola Project Area being initially
limited to twelve access points, six (6) full and six (6) partial intersections;
access to the Poinciana Toll Road being initially limited to one signalized
intersection near its southern limit and access to the Polk Project Area being
initially limited to a major signalized intersection at U.S. 17-92 and three
additional signalized intersections spaced to preserve the transportation
capacity of the controlled access facility, all as depicted on Appendix C
attached hereto.
          “Acquired Parcels” means the property which has been or will be
acquired directly by the Owner as part of the necessary rights-of-way for
construction of the Poinciana Parkway.
          “Agreement” means this Poinciana Parkway Regulatory Agreement,
including any amendments and supplements hereto (including all appendices and/or
exhibits attached hereto) executed and delivered in accordance with the terms
hereof.
          “Base Toll Rates” shall have the meaning set forth in Section 3.07(B)
hereof.
          “Completion Date” shall have the meaning set forth in Section 4.03
hereof.
          “Contractor” shall have the meaning set forth in Section 4.04 hereof.
          “CPI” means the “Consumer Price Index — U.S. City Averages for all
Urban Consumers, All Items” (not seasonally adjusted) of the U.S. Department of
Labor, Bureau of Labor Statistics; provided, however, that if the CPI is changed
so that the base year of the CPI changes, the CPI shall be converted in
accordance with the conversion factor published by the U.S. Department of Labor,
Bureau of Labor Statistics; provided, further, that is the CPI is discontinued
or revised, such other index or computation with which it is replaced shall be
used in order to obtain substantially the same result as would be obtained if
the CPI had not been discontinued or revised.
          “Design Criteria” means the final criteria for Poinciana Parkway
design and engineering included in the description of Poinciana Parkway as set
forth in Appendix B attached hereto.
          “Enforcement Agencies” shall have the meaning set forth in
Section 6.02 hereof.
          “Expansion Project” shall have the meaning set forth in Section 3.01
hereof.

3



--------------------------------------------------------------------------------



 



          “Interlocal Agreement” means the Interlocal Agreement between Osceola
County and Polk County dated as of November 1, 2006 relating to the Poinciana
Parkway.
          “Maximum Annual Toll Increase” means the greater of: (a) two percent
(2%) per annum or (b) the annual percentage change in CPI or (c) the percentage
increase in Per Capita Nominal GDP annually.
          “Mitigation Costs” means all of the costs associated with the
Mitigation Work, including land acquisition, and any and all permits, licenses
etc.
          “Mitigation Sites” means the real property acquired by the Owner in
connection with the Mitigation Work.
          “Mitigation Work” means on-site or off-site improvements required by
the Florida Department of Environmental Regulation, Southwest Florida Water
Management District, South Florida Water Management District, Florida Game and
Freshwater Fish Commission, United States Environmental Protection Agency, Army
Corp of Engineers and United States Fish and Wildlife Service to mitigate
adverse environmental effects resulting from construction of Poinciana Parkway.
          “Osceola Project Area” means that segment of Poinciana Parkway located
in Osceola County more particularly depicted on Appendix A attached hereto and
made a part hereof, constituting approximately 4.17 miles of access roadways
beginning at the Westerly right-of-way line of Eastborne Avenue and follows the
existing alignment of Marigold Avenue, a two lane roadway constructed within an
existing Osceola County right-of-way with a width of 150 feet which will be
reconstructed by the Owner as a part of Poinciana Parkway utilizing a four lane
urban curb and gutter section, ending at the intersection of Cypress Parkway (CR
580) and Marigold Avenue, including without limitation, all property rights,
easements, appurtenances, rights-of-way, franchises and equipment relating
thereto and deemed necessary or convenient for the acquisition, construction,
renovation, reconstruction or operation thereof, with such changes, deletions,
additions or modifications to the enumerated improvements, equipment and
facilities, or such other improvements, equipment or facilities as may hereafter
be approved by Osceola County in accordance with this Agreement.
          “Per Capita Nominal GDP” means the “U.S. Annual Per Capita Gross
Domestic Product (in current dollars)” (not seasonally adjusted) as published by
the U.S. Department of Commerce, Bureau of Economic Analysis, it being
understood that for purposes of using such indicator at a specific point in
time, the “U.S. Annual Per Capita Gross Domestic Product (in current dollars)”
(not seasonally adjusted) published by the U.S. Department of Commerce, Bureau
of Economic Analysis for the calendar year immediately preceding such specific
point in time is to be used, provided, however, that if the measurement of Per
Capita Nominal GDP is discontinued or revised, such other indicator or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the Per Capita Nominal GDP
had not been discontinued or revised.
          “Person” means an individual, a corporation, a partnership, an
association, a joint stock company, a trust, a governmental entity or any other
entity cognizable at law.

4



--------------------------------------------------------------------------------



 



          “Plans and Specifications” means the plans and specifications for
construction of Poinciana Parkway developed pursuant to the agreements described
in Section 4.02 hereof, as the same may be amended from time to time.
          “Poinciana Development” means the approximately 47,000 acre mixed-use
development known as Poinciana, as shown in a Master Plan approved on August 31,
1971 and October 5, 1971 by Osceola County and Polk County.
          “Poinciana Toll Road” means the approximately 4.15 mile four-lane
controlled access segment of Poinciana Parkway more particularly depicted on
Appendix A attached hereto and made a part hereof, including without limitation,
all property rights, easements, appurtenances, rights-of-way, franchises and
equipment relating thereto and deemed necessary or convenient for the
acquisition, construction, renovation, reconstruction or operation thereof, with
such changes, deletions, additions or modifications to the enumerated
improvements, equipment and facilities, or such other improvements, equipment or
facilities as may hereafter be approved by Osceola County in accordance with
this Agreement.
          “Poinciana Parkway” means an approximately 9.66 mile four-lane road
consisting of the Osceola Project Area, the Poinciana Toll Road and the Polk
Project Area, beginning at the existing intersection of County Road 54 and US
17-92 in Polk County, Florida and terminating in Osceola County, Florida at the
intersection of Marigold Avenue and Cypress Parkway (CR 580) more particularly
depicted on Appendix A attached hereto and made a part hereof.
          “Poinciana Parkway Permits” means all of the governmental permissions,
approvals, permits and the like authorizing the acquisition, development,
construction and operation of the Poinciana Parkway, including any portions
thereof, together with the portion of those certain permits obtained or acquired
by the Owner from Parker Poinciana, Inc. related to the permitting of Parker
Highway (now known as Poinciana Parkway) and the Mitigation Work.
          “Polk County” means Polk County, a political subdivision and charter
county of the State.
          “Polk County Regulatory Agreement” means that certain Poinciana
Parkway Regulatory Agreement between Polk County and the Owner dated as of
December 13, 2006.
          “Polk Project Area” means that segment of Poinciana Parkway located in
Polk County more particularly depicted on Appendix A attached hereto and made a
part hereof, constituting approximately 1.34 miles of access roadways leading
from U.S. 17-92 to the Osceola/Polk County line, including without limitation,
all property rights, easements, appurtenances, rights-of-way, franchises and
equipment relating thereto and deemed necessary or convenient for the
acquisition, construction, renovation, reconstruction or operation thereof, with
such changes, deletions, additions or modifications to the enumerated
improvements, equipment and facilities, or such other improvements, equipment or
facilities as may hereafter be approved by Polk County in accordance with the
Polk County Regulatory Agreement.
          “Project Engineer” means Vanasse Hangen Brustlin, Inc., or any
successor engineer or firm of engineers of reputation for skill and experience
with respect to the construction, operation and maintenance of facilities
similar to Poinciana Parkway, who is duly licensed under

5



--------------------------------------------------------------------------------



 



           the laws of the State and designated by the Owner to perform the
duties of the Project Engineer under the provisions of this Agreement.
          “Property Acquisition Agreement” means the Poinciana Parkway Property
Acquisition Agreement entered into by and between Osceola County and the Owner
dated as of December 15, 2006, as amended and supplemented from time to time.
          “State” means the State of Florida.
          “Toll Commencement Date” means the Completion Date, or such earlier or
later date as the Owner may otherwise determine.
          “Toll Measurement Date” means the date which is thirty (30) days prior
to the effective date of any increases in the Base Toll Rates.
          “Toll Measurement Period” means the five (5) year period measured from
the Toll Commencement Date and each three (3) year period thereafter.
          “Traffic and Revenue Consultant” means any independent engineer or
engineering firm or corporation retained by the Owner and acceptable to Osceola
County to perform the acts and carry out the duties provided for such Traffic
and Revenue Consultant in this Agreement and enjoying a favorable national
reputation for skill and expertise in connection with the preparation of user
and revenue estimates for facilities similar to Poinciana Parkway.
          SECTION 1.03. INTERPRETATION. Words importing the singular number
shall include the plural in each case and vice versa, and words importing
persons shall include firms and corporations. The terms “herein,” “hereunder,”
“hereby,” “hereto,” “hereof,” and any similar terms, shall refer to this
Agreement; the term “heretofore” shall mean before the execution of this
Agreement; and the term “hereafter” shall mean after the execution of this
Agreement. This Agreement shall not be construed more strongly against any party
regardless that such party, or its counsel, drafted this Agreement.
          SECTION 1.04. SECTION HEADINGS. Any headings preceding the texts of
the several Articles and Sections of this Agreement and any table of contents or
marginal notes appended to copies hereof, shall be solely for convenience of
reference and shall neither constitute a part of this Agreement nor affect its
meaning, construction or effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS
          SECTION 2.01. REPRESENTATIONS OF OSCEOLA COUNTY. Osceola County makes
the following representations as the basis for the undertakings on the part of
the Owner herein contained:
          (A) Osceola County is duly organized and validly existing as a
political subdivision and charter county of the State.
          (B) Osceola County has full power and authority to enter into the
transactions contemplated by the Interlocal Agreement and the Property
Acquisition Agreement and to carry out its obligations hereunder and thereunder.
          (C) Osceola County is not in default under any provisions of the laws
of the State material to the performance of its obligations under this Agreement
and the Interlocal Agreement.
          (D) Osceola County has duly authorized the execution and delivery of
this Agreement, the Interlocal Agreement and the Property Acquisition Agreement.
          (E) To Osceola County’s knowledge, the authorization, execution and
delivery of the Interlocal Agreement and the Property Acquisition Agreement and
the compliance by Osceola County with the provisions thereof will not conflict
with or constitute a material breach of, or default under, any existing law,
court or administrative regulation, decree, order or any provision of the
Constitution or laws of the State relating to Osceola County or its affairs, or
any ordinance, resolution, agreement, mortgage, lease or other instrument to
which Osceola County is subject or by which it is bound.
          (F) To Osceola County’s knowledge, there is no action, suit,
proceeding or investigation at law or in equity before or by any court, public
board or body pending or, to the best knowledge of Osceola County, threatened
against or affecting Osceola County, wherein an unfavorable decision, ruling or
finding would materially adversely affect the transactions contemplated hereby
or which, in any way, would materially adversely affect the validity of this
Agreement, the Interlocal Agreement, the Property Acquisition Agreement, or any
agreement or instrument to which Osceola County is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby.
          SECTION 2.02. REPRESENTATIONS OF THE OWNER. The Owner makes the
following representations as the basis for the undertakings on the part of
Osceola County herein contained:
          (A) The Owner is a duly organized and validly existing private entity
duly authorized to transact business in the State.
          (B) The Owner has full power and authority to enter into the
transactions contemplated by this Agreement and the Property Acquisition
Agreement and to carry out its obligations hereunder and thereunder.

7



--------------------------------------------------------------------------------



 



          (C) The Owner is not in default under any provisions of the laws of
the State material to the performance of its obligations under this Agreement or
the Property Acquisition Agreement.
          (D) The Owner has duly authorized the execution and delivery of this
Agreement and the Property Acquisition Agreement.
          (E) To the Owner’s knowledge, the authorization, execution and
delivery of this Agreement and the Property Acquisition Agreement and the
compliance by the Owner with the provisions hereof and thereof will not conflict
with or constitute a material breach of, or default under, any existing law,
court or administrative regulation, decree, order or any provision of the
Constitution or laws of the State relating to the Owner or its affairs, or any
ordinance, resolution, agreement, mortgage, lease or other instrument to which
the Owner is subject or by which it is bound.
          (F) To the Owner’s knowledge, there is no action, suit, proceeding or
investigation at law or in equity before or by any court, public board or body
pending or, to the best knowledge of the Owner, threatened against or affecting
the Owner, wherein an unfavorable decision, ruling or finding would materially
adversely affect the transactions contemplated by this Agreement, the Property
Acquisition Agreement or any agreement or instrument to which the Owner is a
party and which is used or contemplated for use in the consummation of the
transactions contemplated hereby.
ARTICLE III
POINCIANA PARKWAY
          SECTION 3.01. GENERAL.
          (A) The Owner shall acquire, develop and construct the Poinciana
Parkway as a controlled access arterial roadway extending from the current
intersection of U.S. 17-92 and County Road 54 in Polk County to the existing
intersection of Marigold Avenue and Cypress Parkway (CR 580) for a total length
of approximately 9.66 miles, all substantially in accordance with the Plans and
Specifications. Osceola County hereby acknowledges and approves the acquisition,
construction, ownership and operation of the Poinciana Toll Road by the Owner as
a private toll road, subject only to the provisions of this Agreement and the
applicable provisions of law. Provided the Owner has performed all of its
obligations under this Agreement, Osceola County covenants and agrees to permit
the Owner to peaceably and quietly hold, enjoy and operate the Poinciana Toll
Road as a private toll road, without hindrance from Osceola County or any party
claiming by, through, or under Osceola County, but not otherwise, subject to the
terms and conditions of this Agreement.
          (B) Additionally, Osceola County hereby acknowledges and agrees that,
upon the mutual agreement of the Owner and Osceola County, based upon the then
existing level of service conditions on the Poinciana Parkway, the Owner may
undertake, the expansion of the Poinciana Parkway to a six lane facility
substantially in accordance with the Design Criteria (the “Expansion Project”).
All costs associated with the expansion of the Poinciana Parkway shall be
provided for by the Owner from various sources available to the Owner, provided,
however, that

8



--------------------------------------------------------------------------------



 




the Owner shall be entitled to reimbursement for all costs associated with the
expansion of the Osceola Project Area from any available and unencumbered
“Concurrency Exemption Impact Fees” imposed by the County in the Osceola County
portion of the Poinciana Development pursuant to Ordinance No. 06-53 of Osceola
County. Promptly upon compliance with all applicable conditions of approval,
Osceola County shall grant to the Owner all rights-of-way utilization permits
necessary or required for the construction activity contemplated within the
Osceola Project Area in connection with the Expansion Project. In addition,
Osceola County shall reasonably assist the Owner, upon request, in its efforts
to obtain all permits and approvals required from other governmental agencies or
authorities in connection with the completion of the Expansion Project.
          SECTION 3.02. OWNERSHIP.
          (A) On or before the Completion Date, the Owner shall convey to
Osceola County any and all of the rights-of-way within the Osceola Project Area
then owned by the Owner. The Osceola Project Area shall be owned by Osceola
County and shall be operated and maintained by Osceola County in accordance with
the provisions of Section 3.03 hereof.
          (B) The Poinciana Toll Road shall be owned, operated as a private toll
road and maintained by the Owner in accordance with the provisions of
Section 3.04 hereof.
          (C) The Polk Project Area shall be owned by Polk County and shall be
operated and maintained by Polk County in accordance with the provisions of
Section 3.05 hereof and the Polk County Regulatory Agreement.
          SECTION 3.03. OSCEOLA PROJECT AREA. Osceola County covenants and
agrees that it will, at all times, operate and maintain the Osceola Project Area
in good repair and in sound operating condition as a part of the public road
system of Osceola County.
          SECTION 3.04. POINCIANA TOLL ROAD. The Owner covenants and agrees that
it will establish and enforce reasonable rules and regulations governing the use
of the Poinciana Toll Road and the maintenance and operation thereof that are
comparable to those governing similar facilities. The Owner further agrees that
it will, at all times, maintain the Poinciana Toll Road in good repair and in
sound operating condition; that it will make all necessary repairs, renewals and
replacements to the Poinciana Toll Road, all in accordance with the Operations
and Maintenance Standards attached hereto as Appendix D. The Owner covenants and
agrees that it will, at all times during the term of this Agreement, maintain
the Poinciana Toll Road open to the public subject only to the payment of the
then applicable tolls set in accordance with Section 3.07 hereof.
          SECTION 3.05. POLK PROJECT AREA. Pursuant to the Polk County
Regulatory Agreement, Polk County shall covenant and agree that it will, at all
times after acceptance of the Polk Project Area of the Poinciana Parkway for
maintenance purposes, operate and maintain the Polk Project Area in accordance
with Polk County, and any applicable State, policies and procedures for the
maintenance and repair of the public road system of Polk County
          SECTION 3.06. FUNDING OF COSTS OF ACQUISITION AND CONSTRUCTION. The
Owner acknowledges and agrees that Osceola County shall not be

9



--------------------------------------------------------------------------------



 




obligated to pay or fund any portion of the costs associated with the
acquisition and construction of the Poinciana Parkway, including the costs
associated with any acquisitions pursuant to the Property Acquisition Agreement
and the same shall be provided for by the Owner from various sources available
to the Owner. The Owner warrants and represents to Osceola County that all funds
necessary or required to pay or reimburse the costs associated with the
acquisition and construction of Poinciana Parkway are or can be made available
by or on behalf of the Owner.
          SECTION 3.07. TOLLS.
          (A) Subject to the provisions of Section 3.07(B) and (C) hereof, the
parties acknowledge and agree that the Owner shall have the sole responsibility
to establish tolls for the Poinciana Toll Road. The Owner agrees to establish
and place into effect reasonable tolls, fees and charges in regard to the use of
the Poinciana Toll Road and to maintain such tolls, fees and charges in effect
for the term of this Agreement in accordance with the provisions of
Section 3.07(B) and (C) hereof. Tolls for traffic using the Poinciana Toll Road
will be classified in a reasonable way to cover all traffic, so that the tolls
may be uniform in application to all traffic falling within any reasonable class
regardless of the status or character of any person participating in the
traffic. The Owner agrees to permit free vehicular passage through the Poinciana
Toll Road facilities (1) during times of national emergency, national disaster
or any disaster declared as such by the State and (2) for public and private
school buses that are being used for the purpose of regular school
transportation, ambulances that are being used for patient transport, vehicles
owned and operated by agents and independent contractors of Osceola County and
Polk County that are being used in connection with the maintenance or operation
of Poinciana Parkway and other vehicles exempted from the payment of tolls by
State and federal law.
               (B) In order to avoid unreasonable costs to the users of the
Poinciana Toll Road, Osceola County and the Owner covenant and agree that all
tolls, fees and charges in regard to the use of the Poinciana Toll Road shall be
set in accordance with the following schedule (the “Poinciana Toll Regime”):
     (1) On the Toll Commencement Date, a base toll rate shall be imposed by
vehicle class and remain fixed through the fifth (5th) anniversary of the Toll
Commencement Date, as follows (the “Base Toll Rates”):

  —     2 axles: $1.50     —     3 axles: $3.00     —     4 axles: $4.50     —  
  5 axles: $6.00     —     Each additional axle: $1.50

     Thereafter, the Base Toll Rates are not subject to change annually but will
be subject to adjustment on each Toll Measurement Date based on the number of
years included within the applicable Toll Measurement Period as set forth below.
     (2) On each Toll Measurement Date, the Owner may increase the Base Toll
Rates by no more than the total cumulative amount of the Maximum Annual Toll

10



--------------------------------------------------------------------------------



 



          Increase for each year included within the applicable Toll Measurement
Period (either a three or five year period).
          (C) In order to confirm the accuracy of the implementation of the
Poinciana Toll Regime, prior to each Toll Measurement Date, the Owner shall
deliver to Osceola County a report of the Traffic and Revenue Consultant
certifying that all tolls, fees and charges with respect to the use of the
Poinciana Toll Road have been set in accordance with the Poinciana Toll Regime.
          SECTION 3.08. RESTRICTIONS REGARDING CONSTRUCTION OF ADDITIONAL
CROSSINGS OVER REEDY CREEK. In recognition of the potential adverse
environmental impacts which may result from construction of additional crossings
over Reedy Creek, so long as the level of service on the Poinciana Toll Road is
maintained at a Level of Service “D” or better, than Osceola County hereby
covenants and agrees that during the term of this Agreement it will not cause,
construct or permit the construction of a new roadway crossing Reedy Creek
between the existing crossing at U.S. 17-92 and the Pleasant Hill Road
Extension. The term of the foregoing covenant shall commence on December 15,
2006 and unless terminated earlier pursuant to the provisions of this Agreement,
shall extend for a period of forty (40) years following the Completion Date.
          SECTION 3.09. ACCESS MANAGEMENT. Osceola County and the Owner agree to
limit access to Poinciana Parkway to those access points depicted in the Access
Management Plan; provided however, that Osceola County may permit additional
access to the Osceola Project Area. Osceola County acknowledges and agrees that
all costs associated with providing access to the Osceola Project Area at
locations not depicted as initial access points on the Access Management Plan
shall be paid by Osceola County or the Person requesting such additional access,
unless otherwise agreed to, in writing, by the Owner.
ARTICLE IV
PLANNING, DESIGN AND CONSTRUCTION
          SECTION 4.01. DESIGN CRITERIA. The Owner has developed and Osceola
County has agreed and approved the Design Criteria attached to this Agreement as
Appendix B.
          SECTION 4.02. ACQUISITION, DESIGN AND CONSTRUCTION OF POINCIANA
PARKWAY.
          (A) The Plans and Specifications shall be developed substantially in
accordance with the Design Criteria and shall be signed, sealed and certified by
the professional engineer, surveyor or architect who prepared such materials. As
of the date of its execution of this Agreement, Osceola County represents that
it has reviewed the current draft Plans and Specifications and is not aware of
any reason such Plans and Specifications would not be approved upon their
completion.
          (B) The Owner shall proceed to obtain any then remaining necessary
permits and approvals from any and all governmental agencies required for the
acquisition, construction,

11



--------------------------------------------------------------------------------



 




installation and equipping of the Poinciana Parkway, substantially in accordance
with the Plans and Specifications. Osceola County shall reasonably assist the
Owner, upon request, in its efforts to obtain all permits and approvals required
from other governmental agencies or authorities. If modifications or revisions
to the Plans and Specifications are required by a governmental agency or
authority as a condition to its issuance of required permits or approvals, the
Owner shall provide prompt written notice to Osceola County of the requested
modifications or revisions.
          (C) The Owner shall cause the Poinciana Parkway to be constructed
substantially in accordance with the Plans and Specifications, the Design
Criteria, the issued permits, and all applicable laws, rules, regulations and
standards. Upon commencement of construction of the Poinciana Parkway, the Owner
shall complete construction and shall cause such construction to be completed
free of construction liens or claims. The Owner agrees to diligently pursue
construction of the Poinciana Parkway without unreasonable delay.
          (D) Construction engineering inspection services shall be provided by
the Project Engineer, who shall also sign and seal the as-built drawings of the
Poinciana Parkway. Osceola County, at its option, may retain an independent
consultant, reasonably acceptable to Osceola County, to confirm the completion
of construction of the Poinciana Toll Road and the Osceola Project Area,
substantially in accordance with the Plans and Specifications and provide to
Osceola County a certificate to that effect.
          (E) Osceola County agrees to assist and cooperate with the Owner to
facilitate the acquisition, construction, completion and operation of the
Poinciana Parkway. Promptly upon compliance with all applicable conditions of
approval, Osceola County shall grant to the Owner all rights-of-way utilization
permits necessary or required for the construction activity contemplated under
the Plans and Specifications within the Osceola Project Area.
          SECTION 4.03. COMPLETION DATE. Acquisition and construction of
Poinciana Parkway shall proceed with due diligence and best efforts to the
completion thereof. Subject to the provisions of this Agreement, particularly
Section 4.05 hereof and Osceola County’s compliance with the Property
Acquisition Agreement, the Poinciana Parkway will be substantially complete and
open to traffic not later than October 31, 2008 (the “Completion Date”),
subject, however, to the provisions of Section 4.05 hereof. Substantial
completion of the Poinciana Parkway shall be evidenced by a certificate of the
Project Engineer to that effect to be delivered to Osceola County and the Owner
within thirty (30) days of the actual occurrence thereof.
          SECTION 4.04. INSURANCE.
          (A) The Owner shall require each contractor constructing improvements
to Poinciana Parkway in the Osceola Project Area (the “Contractor”) to purchase
and maintain such insurance as will protect the Owner and Osceola County from
the claims, actions, damages or losses described below which may arise out of or
result from the design and construction of improvements to Poinciana Parkway in
the Osceola Project Area, regardless of whether such design and construction is
performed by the Contractor, a subcontractor or anyone directly (or

12



--------------------------------------------------------------------------------



 




indirectly) employed by any of them, anyone who any of them are in privity of
contract with or anyone for whose acts any of them may be liable:
               (1) claims, actions or liability under workers compensation,
disability benefits and other similar employee benefit acts which are applicable
to construction of the improvements;
               (2) claims, actions or liability for damages due to bodily
injury, occupational sickness or disease, or death of employees under any
applicable employer’s liability law;
               (3) claims, actions or liability for damage due to bodily injury,
disease or death of any person other than employees;
               (4) claims, actions or liability for damages insured by usual
personal injury liability coverage which are sustained (a) by any person as a
result of an offense directly or indirectly related to the employment of such
person, or (b) by any other person; and
               (5) claims, actions or liability for damages because of bodily
injury or death of any person or property damage arising out of the tenantship,
maintenance or use of any motor vehicle.
          (B) The Comprehensive General Liability Insurance shall include
premises-operations (including explosion, collapse and underground coverage)
independent contractors, completed operations, and blanket contractual liability
on all written contracts, all including broad form property damage coverage with
a maximum coverage of as set forth below.
          (C) Unless otherwise approved by the County Manager, the Comprehensive
General and Automobile Liability Insurance, as required by subsections (A) and
(B) shall be written for not less than the following limits of liability:
          (1) Comprehensive General Liability

             
 
  (a)   Bodily Injury   $1,000,000 Each Occurrence
 
          $2,000,000 Aggregate
 
          (Completed Operations)
 
           
 
  (b)   Property Damage   $1,000,000 Each Occurrence
 
          $2,000,000 Aggregate

 
          (Completed Operations)

          (2) Comprehensive Automobile Liability

             
 
  (a)   Bodily Injury   $1,000,000 Each Person
 
          $1,000,000 Each Occurrence
 
  (b)   Property Damage   $500,000 Each Occurrence

13



--------------------------------------------------------------------------------



 



          (D) Comprehensive General Liability and Automobile Liability Insurance
may be arranged under a single policy for the full limits required or by a
combination of underlying policies with the balance provided by an Excess or
Umbrella Liability policy.
          (E) The Owner shall furnish evidence of such insurance to Osceola
County. The certificate shall contain a statement binding upon the insurance
company prohibiting cancellation, termination, or modification of the policy or
reduction of coverages without first giving Osceola County thirty (30) days
prior written notice of such proposed action.
          (F) The Owner shall, all times during the operation of the Poinciana
Toll Road, maintain in full force and effect, at its own cost and expense, a
comprehensive liability insurance policy for the protection of members of the
general public who travel, either as passengers or drivers, upon the Poinciana
Toll Road. Said comprehensive liability insurance policy shall be in a form
reasonably satisfactory to Osceola County, through its County Attorney, and
shall protect against liability for loss or damage for personal injury, death
and property damage, occasioned by the operations of grantee under the
franchise. Minimum liability limits under the policy shall be Five Million
Dollars ($5,000,000) for personal injury or death of any one person and Six
Million Dollars ($6,000,000) for personal injury or death of two or more
persons, in any one occurrence, and One Million Dollars ($1,000,000) for damage
to property resulting from any one occurrence. The policy shall contain a
provision that written notice of any cancellation or reduction in coverage be
delivered to Osceola County at least thirty (30) days in advance of the
effective date of cancellation. Each dollar amount provided for in this
subsection (F) shall be increased or decreased for each calendar year based on
the percentage increase or decrease in the Consumer Price Index — All Urban
Consumers (U.S. City Average) published by the United States Department of
Labor, Bureau of Labor Statistics, during the immediately preceding calendar
year, using the years 1982-84 as a base of 100, or if such index is
discontinued, the most comparable index published by any federal governmental
agency.
          SECTION 4.05. FORCE MAJEURE. Neither Osceola County nor the Owner
shall be liable for delays in the acquisition and construction of Poinciana
Parkway resulting from any cause beyond its reasonable control, provided that
Osceola County or the Owner, as the case may be, shall notify the other parties
listed in Section 6.09 hereof promptly in writing of the occurrence of any such
cause which may hamper the acquisition and construction of Poinciana Parkway,
shall give full information concerning such cause, and shall promptly exert due
diligence to remove such cause. Causes beyond the reasonable control of Osceola
County and the Owner shall include, but not be limited to floods, fires,
accidents, strikes, major breakdowns of equipment, extreme weather conditions,
actions or inactions of other governmental units, the delay in the issuance of
any required permits from any governmental unit (provided, however, any such
delay shall not result in extending the Completion Date for a period of not more
than two years) or any cause, whether of the same or different nature, existing
or future, foreseen or unforeseeable, which is beyond the control and without
fault or negligence of Osceola County or the Owner, as appropriate.

14



--------------------------------------------------------------------------------



 



ARTICLE V
DEFAULTS AND REMEDIES
          5.01. OWNER’S DEFAULT. Subject to the provisions of Section 5.02
hereof, an “Owner Event of Default” shall be deemed to have occurred under this
Agreement should any one or more of the following events occur at any time:
          (A) Failure of the Owner to materially and timely comply with and
perform each of the Owner’s obligations set forth in this Agreement.
          (B) If any representation or warranty made by the Owner in this
Agreement or subsequently made by the Owner in any written statement or document
furnished to Osceola County and related to the transactions contemplated by this
Agreement, is false, incomplete, inaccurate or misleading in any material
respect.
          5.02. OSCEOLA COUNTY’S REMEDIES. Should any Owner Event of Default
occur and be continuing six (6) months after receipt of written notice to the
Owner from Osceola County specifying the existence of such Owner Event of
Default (or within a reasonable time thereafter if such Owner Event of Default
cannot reasonably be cured within such six (6) month period and the Owner begins
to diligently pursue the cure of such Owner Event of Default within such six
(6) month period), such Owner Event of Default shall become an “Owner Default,”
and Osceola County, as its sole and exclusive remedies, shall be entitled to
elect any or all of the following remedies: (A) termination of this Agreement;
(B) pursuit of specific performance of the Owner’s obligations under this
Agreement or injunctive relief; (C) pursuit of any remedy at law or in equity
that may be available as a consequence of such Owner Default; or (D) waiver of
such Owner Default.
          5.03. COUNTY’S DEFAULT. Subject to the provisions of Section 5.04
hereof, an “Osceola County Event of Default” shall be deemed to have occurred
under this Agreement should any one or more of the following events occur at any
time:
          (A) Failure of Osceola County to materially and timely comply with and
perform all of Osceola County’s obligations set forth in this Agreement.
          (B) If any representation or warranty made by Osceola County in this
Agreement or subsequently made by Osceola County in any written statement or
documents in any documents relating to the transactions contemplated hereby is
false, incomplete, inaccurate or misleading in any material respect.
          5.04. OWNER’S REMEDIES. Should any Osceola County Event of Default
occur and be continuing thirty (30) days after receipt of written notice to
Osceola County from the Owner specifying the existence of such Osceola County
Event of Default (or within a reasonable time thereafter if such Osceola County
Event of Default cannot reasonably be cured within such thirty (30) day period
and Osceola County begins to diligently pursue the cure of such Osceola County
Event of Default within such thirty (30) day period), such Osceola County Event
of Default shall become an “Osceola County Default,” and the Owner, as its sole
and exclusive remedies, shall be entitled to elect any or all of the following
remedies: (A) pursuit of specific performance of Osceola County’s obligations
under this Agreement or injunctive relief;

15



--------------------------------------------------------------------------------



 




(B) pursuit of any other remedy permitted at law or in equity that may be
available as a consequence of such Osceola County Default; or (C) waiver of such
Osceola County Default.
          5.05. AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES. If, with respect
to any Event of Default, the non-defaulting party employs attorneys or incurs
other expenses for the collection of amounts due hereunder or for the
enforcement of the performance or observance of any covenants or agreements on
the part of the defaulting party contained herein, the defaulting party agrees
that it will on demand therefor pay to the non-defaulting party the reasonable
fees of such attorneys and such other reasonable expenses so incurred by the
non-defaulting party, the amount of such fees of attorneys to be without regard
to any statutory presumption.
ARTICLE VI
GENERAL PROVISIONS
          SECTION 6.01. INTERLOCAL AGREEMENT PROVISIONS. To the extent any
provision of this Agreement constitutes a joint exercise of power, privilege or
authority by and between Osceola County and the Owner, such provision shall be
deemed to be an “interlocal agreement” within the meaning of the Florida
Interlocal Cooperation Act of 1969. This Agreement shall be filed in the Public
Records of Osceola County, Florida.
          SECTION 6.02. TRAFFIC SAFETY, EMERGENCY AND ENFORCEMENT SERVICES. To
the extent deemed necessary by Osceola County, the Owner shall grant to Osceola
County, a perpetual easement over the Poinciana Toll Road and right of ingress
and egress to and for the benefit of delivery and pick up services, fire and
rescue protection services, police services, ambulance services and other
authorities of law, United States mail carriers, and representatives of
utilities. The Poinciana Toll Road shall be subject to the jurisdiction of
Osceola County in establishing speed limits and traffic control devices deemed
necessary and appropriate by Osceola County and the Owner shall contract with
the Osceola County Sheriff’s Department and/or the Florida Highway Patrol
(collectively, the “Enforcement Agencies”), respectively, for the enforcement of
traffic control and safety regulations. If at any time the Owner fails to
maintain or enforce the terms of a valid contract in effect with one or more of
the Enforcement Agencies providing for enforcement of traffic control and safety
regulations with respect to the Poinciana Toll Road that is reasonably
acceptable in form and substance to the Osceola County, through its County
Attorney, such event shall constitute a material breach of this Agreement.
          SECTION 6.03. REIMBURSEMENT BY OWNER OF CERTAIN COSTS INCURRED BY
OSCEOLA COUNTY. The Owner covenants and agrees to pay the reasonable fees and
expenses of the Traffic and Revenue Consultant. In addition, the Owner shall
also pay the reasonable fees and expenses of the Project Engineer or a third
party consultant, retained by the Owner and reasonably acceptable to Osceola
County, to certify to the completion of construction of the Poinciana Toll Road
and the Osceola Project Area, substantially in accordance with the Plans and
Specifications.

16



--------------------------------------------------------------------------------



 



          SECTION 6.04. TERM OF AGREEMENT. The term of this Agreement shall
commence on December 15, 2006 and unless terminated earlier pursuant to the
provisions of this Agreement, shall extend for a period of ninety-nine
(99) years following the Completion Date.
          SECTION 6.05. NO ADDITIONAL RIGHTS CONFERRED; NO CONCESSION. The Owner
acknowledges and agrees that the execution of this Agreement or any activity
resulting therefrom does not affect any existing rights to develop the Osceola
County portion of the Poinciana Development in a specific manner nor does this
Agreement confer any new or additional development rights upon the Owner.
          Osceola County and the Owner acknowledge and agree that this Agreement
does not constitute and shall not be deemed to be a concession agreement and
neither the expiration or termination of this Agreement shall serve to divest
the Owner and any permitted assignee of the Owner of its ownership or right to
operate the Poinciana Toll Road.
          SECTION 6.06. INDEMNIFICATION. For the separate consideration of ten
dollars ($10) and other valuable consideration paid to it by Osceola County, the
Owner hereby agrees to indemnify, defend and hold Osceola County harmless from
and against any and all liability for any loss, injury or damage to persons or
property, including, without limitation, consequential damage including without
limitation, all costs, expenses, court costs and reasonable attorneys’ fees,
imposed on Osceola County by any person whomsoever arising out of this
Agreement, except for any such loss, injury or damage that is caused by or
results from the gross negligence or willful misconduct of Osceola County, its
employees, agents or contractors. The commercial liability insurance that the
Owner is required to carry pursuant to Section 4.04(B) hereof shall include
coverage of the foregoing contractual indemnity. The provisions of this
Section 6.06 shall survive the expiration or any termination of this Agreement.
          SECTION 6.07. ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof, and
supersedes all prior other and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein.
          SECTION 6.08. AMENDMENTS AND WAIVERS. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by all parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision of
this Agreement, whether or not similar, unless otherwise expressly provided.
          SECTION 6.09. NOTICES. All notices, certificates or other
communications hereunder shall be sufficiently given and shall be deemed given
when hand delivered or mailed by registered or certified mail, postage prepaid,
to the parties at the following addresses:

     
 
Osceola County: Ms. Jo Thacker
 
  County Manager
 
  1 Courthouse Square, Suite 4700
 
  Kissimmee, FL 34741

17



--------------------------------------------------------------------------------



 



     
 
With a copy to: Kate Stangle, Esq.
 
  Acting County Attorney
 
  1 Courthouse Square,
 
  Kissimmee, FL 34741
 
   
 
Owner: Avatar Properties Inc.
 
  201 Alhambra Circle, Suite 1200
 
  Coral Gables, FL 33134
 
  Miami, FL
 
  Attention: General Counsel
 
   
 
With a copy to: Julie Kendig-Schrader, Esq.
 
  Greenberg Traurig, PA.
 
  450 South Orange Avenue
 
  6th Floor
 
  Orlando, FL 32801

Any of the above parties may, by notice in writing given to the others,
designate any further or different addresses to which subsequent notices,
certificates or other communications shall be sent. Any notice shall be deemed
given on the date such notice is delivered by hand or facsimile transmission or
three days after the date mailed.
          6.10. COOPERATION. The parties will cooperate with each other, to the
extent permitted by applicable law, in every reasonable way in carrying out the
transactions contemplated by this Agreement, in fulfilling all of the conditions
to be met by the parties in connection with this Agreement and in obtaining and
delivering all documents required hereunder.
          6.11. ASSIGNMENT.
          (A) Avatar Properties Inc. may assign its rights title and interests
in, to and under this Agreement to a single purpose entity established by Avatar
Properties Inc. for the purpose of owning and operating the Poinciana Toll Road,
and such entity shall expressly assume all obligations of the Owner under this
Agreement. Prior to the Completion Date, Avatar Properties Inc. hereby
guarantees the prompt and satisfactory performance of all obligations under this
Agreement assigned pursuant to this subsection. Osceola County represents that
it would not have executed this Agreement without the foregoing guarantee of
performance. Avatar Properties Inc. represents that the execution of this
Agreement is expected to result in financial and other valuable benefits to
Avatar Properties, Inc. and constitutes good, sufficient and valuable
consideration for the assumption by Avatar Properties Inc. of its obligations
hereunder.
          (B) Avatar Properties Inc. and any single purpose entity established
by Avatar Properties Inc. for the purpose of owning and operating the Poinciana
Toll Road may assign this Agreement to any successor in title to the real
property underlying the Poinciana Toll Road.

18



--------------------------------------------------------------------------------



 



          (C) Other than the assignment expressly permitted by subsections
(A) and (B), neither party may effect an assignment of this Agreement without
the prior written consent of the other party.
          (D) No assignment shall become effective unless (1) the proposed
assignee is be a duly organized entity authorized to transact business in the
State; (2) the proposed assignee specifically agrees, in writing, to be bound by
all the provisions of this Agreement relating to the continuing operation of the
Poinciana Parkway; and (3) the operation of the Poinciana Toll Road shall, at
all times, be under the direction and supervision of an active operator with the
expertise, qualifications, experience, competence, skills and know-how to
perform the toll road operations in accordance with this Agreement (an
“Operator”), which Operator may be the proposed assignee itself, any of its
affiliates, or any qualified party with whom the proposed assignee has entered
into a contract for purposes of operating the road or its tolling facilities.
Except as provided in subsection (A), Avatar Properties Inc. shall have no
further obligations under this Agreement upon an assignment of its rights, title
and interests in, to and under this Agreement to any person or entity in
accordance with the provisions of this Section.
          SECTION 6.12. BINDING EFFECT. To the extent provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and assigns and shall inure to the benefit of the parties,
their respective successors and assigns.
          SECTION 6.13. SEVERABILITY. In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.
          SECTION 6.14. EXECUTION IN COUNTERPARTS. This Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.
          SECTION 6.15. APPLICABLE LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.
          SECTION 6.16. JURISDICTION AND VENUE. The parties to this Agreement
expressly consent to the jurisdiction of and agree to suit in any court of
general jurisdiction in the State, whether state, local or federal, and further
agrees that venue shall lie in Orange County, Florida.
          SECTION 6.17. DISPUTE RESOLUTION.
          (A) The parties agree to resolve any dispute related to the
interpretation or performance of this Agreement in the manner described in this
Section 6.17. Either party may initiate the dispute resolution process by
providing written notice to the other party.
          (B) After transmittal and receipt of a notice specifying the area or
areas of disagreement, the parties agree to meet at reasonable times and places,
as mutually agreed upon, to discuss the issues.

19



--------------------------------------------------------------------------------



 



          (C) If discussions between the parties fail to resolve the dispute
within sixty (60) days of the notice described in Section 6.17(A) hereof, the
parties shall appoint a mutually acceptable neutral third party to act as a
mediator. If the parties are unable to agree upon a mediator, either the Owner
or Osceola County will request appointment of a mediator by the Chief Judge of
the Circuit Court of the Ninth Judicial Circuit in and for Osceola County,
Florida. The mediation contemplated by this Section 6.17(C) is intended to be an
informal and non-adversarial process with the object of helping the parties
reach a mutually acceptable and voluntary agreement. The decision making shall
rest solely with the parties. The mediator shall assist the parties in
identifying issues, fostering joint problem-solving, and exploring settlement
alternatives. It is understood that any settlement may require approval of
Osceola County’s Board of Commissioners.
          (D) If the parties are unable to reach a mediated settlement within
120 days of the mediator’s appointment, either party may terminate the
settlement discussions by written notice to the other party. In such event,
either party may initiate litigation within 120 days of the notice terminating
the settlement discussions. Failure by the party initiating the dispute
resolution procedure to commence litigation within the 120 day period shall be
deemed to constitute an acceptance of the interpretation or performance of the
other party.
          SECTION 6.18. WAIVER OF JURY TRIAL. OSCEOLA COUNTY AND THE OWNER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR OSCEOLA COUNTY AND THE OWNER ENTERING
INTO THIS AGREEMENT.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Board of County Commissioners of Osceola
County, Florida, has caused this Agreement to be executed and delivered as of
the day and year first above written.



WITNESS:
Attest:

              /s/ Paula J. Carpenter              

              Name: /s/    Clerk of the Board -- BCC approved 12/11/06          

OSCEOLA COUNTY, FLORIDA

                By:   /s/ Ken Shipley       Chairman      Board of County
Commissioners     

                /s/          
Name:_______________________________________________     



21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Owner has caused this Agreement to be executed
and delivered as of the day and year first above written.



WITNESSES:

              /s/ Jeffrey C. Pashley         Name:   Jeffrey C. Pashley        
  /s/ Reginald C. Tisdale         Name:   Reginald C. Tisdale      

AVATAR PROPERTIES INC.

                By:   /s/ Dennis J. Getman       Name:   Dennis J. Getman     
Title:   Executive Vice President     



22



--------------------------------------------------------------------------------



 



STATE OF FLORIDA
COUNTY OF OSCEOLA
          The foregoing instrument was acknowledged before me by  Ken
Shipley     , as Chairman of the Board of County Commissioners of Osceola
County, on behalf of said County. He (she) is personally known to me or has
produced ___, as identification, and did (did not) take an oath.
          WITNESS my hand and official seal, this 13 day of December, 2006.

                  /s/ Tara McCormick       Notary Public      State of Florida 
   

My commission expires: April 17, 2009

23



--------------------------------------------------------------------------------



 



STATE OF FLORIDA
COUNTY OF OSCEOLA
          The foregoing instrument was acknowledged before me by Dennis J.
Getman, as Executive Vice President of Avatar Properties Inc. on behalf of said
corporation. He (she) is personally known to me or has produced ___, as
identification, and did (did not) take an oath.
          WITNESS my hand and official seal, this 11 day of December, 2006.

                  /s/ Kelli Wehr       Notary Public      State of Florida     

My commission expires: 8/24/2010

24



--------------------------------------------------------------------------------



 



APPENDIX A
MAP OF POINCIANA PARKWAY AND SURROUNDING AREAS

 



--------------------------------------------------------------------------------



 



APPENDIX B
DESIGN CRITERIA

 



--------------------------------------------------------------------------------



 



ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES

                                                             
 
    Design Element     Criteria
Urban (Rural)     Source     Notes                                  
General
Criteria
    Functional Classification     Principal Arterial     FDOT Green Book Ch. 1  
                                     
 
    Design vehicle     P, SU, WB-50
WB62 @US17-92/Cypress     FDOT Green Book Ch. 3                                
       
 
    Design Year (Open/Future)     2007/2022                                    
         
 
    Design Speed     45 MPH (60 MPH)     FDOT Green Book Ch. 3     See the
typical section package for the design speeds for the individual segments.      
                           
Typical Section
    Lane widths     12’     FDOT Green Book Ch. 3                              
         
 
    Shoulder widths     10’ Outside/4’ Paved; 6’ Median     FDOT Green Book Ch.
3                                        
 
    Typical cross section slopes     0.02 Inside & Median Lane     FDOT Green
Book Ch. 3     0.03 Outside Lane                                  
 
    Horizontal Clear zone     4’ – C&G
18’ – 45 to 50 MPH (>1500 ADT)
30’ – 60 MPH and above (>1500 ADT)     FDOT Green Book Ch. 3                    
                   
 
    Roadside slopes (front slopes)     1:4 (Front Slopes)     FDOT Green Book
Ch. 3     1:3 (Back Slopes)                                  
Horizontal geometry
    Max. deflection w/o a curve     1°00’00” (0°45’00”)     FDOT PPM Ch. 2      
                                 
 
    Minimum radius     880’ Urban (e max = 0.05) 1640’
Rural (e max = 0.10)     FDOT Green Book Ch. 3                                  
     
 
    Max. Curvature using 0.02     0° 30’ 00” (0° 15’ 00”)     FDOT PPM Ch. 2    
                                   
 
    Minimum length of curve     15V(>=400’)     FDOT PPM Ch. 2                  
                     
 
    Min. tangent between reverse curves     —                                  
           
 
    Superelevation transition ratio     1:150 (1:250)     FDOT PPM Ch. 2        
                               
 
    Max. superelevation     0.05 (0.10)     FDOT Green Book Ch. 3              
                         
 
    Min. Intersection stopping sight distance     400’ (625’)     FDOT Green
Book Ch. 3                                  

1



--------------------------------------------------------------------------------



 



ROADWAY DESIGN CRITERIA
POINCIANA PARKWAY/MARIGOLD AVENUE
FROM US 17/92 TO CYPRESS PARKWAY
OSCEOLA & POLK COUNTIES
(Continued)

                                                             
 
    Design Element     Criteria
Urban (Rural)     Source     Notes                                  
Vertical
geometry
    Max. Profile Grade     5% (3%)     FDOT Green Book Ch. 3                    
                   
 
    Min. Profile Grade     0.3% (Curb & Gutter)     FDOT Green Book Ch. 3    
Flat Terrain                                  
 
    Max. grade change w/o vertical curve     0.60% (0.20%)     FDOT Green Book
Ch. 3                                        
 
    Minimum length vertical curve     3 times the Design Speed     FDOT Green
Book Ch. 3                                        
 
    Minimum crest vertical curve     300’ (500’)     FDOT Green Book Ch. 3      
                                 
 
    Min. K Value for Crest Vertical Curve     120 (290)     FDOT Green Book Ch.
3                                        
 
    Minimum sag vertical curve     200’ (400’)     FDOT Green Book Ch. 3        
                               
 
    Min. K Value for Sag Vertical Curve     90 (150)     FDOT Green Book Ch. 3  
                                     
 
    Minimum stopping sight distance     400’ (625’)     FDOT Green Book Ch. 3  
                                     
 
    Base clearances above DHW elev.                                            
       
Median
    55 MPH and Over     40’ Width     FDOT Green Book Ch. 3     Multilane
Facilities — Rural Highways                                  
 
    Under 55 MPH     22’ Width     FDOT Green Book Ch. 3                        
               
 
    50 MPH Urban     19.5’ Width     FDOT Green Book Ch. 3     Urban Streets    
                             
 
    45 MPH and Less     15.5’ Width     FDOT Green Book Ch. 3                  
               

 

Ref:   FDOT Manual of Uniform Minimum Standards for Design, Construction, and
Maintenance for Streets and Highways, May 2005       FDOT Plans Preparation
Manual, Volume 1, English, Revised January 1, 2005

2



--------------------------------------------------------------------------------



 



APPENDIX C
ACCESS MANAGEMENT PLAN
(Map of Poinciana Parkway depicting Access Points)

 



--------------------------------------------------------------------------------



 



APPENDIX D
OPERATIONS AND MAINTENANCE STANDARDS
(Florida Department of Transportation Maintenance Rating Program Handbook)

 